In a proceeding pursuant to section 232 of the Family Court Act to obtain tuition and maintenance expenses for a physically handicapped child, the appeal is from an order of the Family Court, Queens County, dated June 13, 1975, which, after a hearing, denied the petition. By order dated May 10, 1976, this court remitted the proceeding to the Family Court to hear and report on certain issues and, in the interim, the appeal has been held in abeyance (Matter of Lawrence P., 52 AD2d 880). The hearing has been held and the report has been received. Order affirmed, without costs or disbursements. The petition seeking reimbursement of tuition and maintenance expenses for the 1973-*9121974 school year was not filed until January 31, 1975 and it was, therefore, properly denied (see Matter of L. v New York State Dept. of Educ., 39 NY2d 434). Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.